DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [U.S. Pub. No. 2019/0074126 A1].
Regarding claim 15, Kim discloses a coil (e.g., 103, Fig. 5) comprising a plurality of substantially concentric loops, each loop comprising an edge surface substantially perpendicular to an adjacent loop and comprising a regular pattern (e.g., trench pattern T) extending substantially laterally across the edge surface, the regular patterns (trench pattern T) of the edge surfaces of at least a plurality of adjacent loops substantially aligned with each other and extending across substantially the entire coil (see Figure 5).
Regarding claim 16, Kim discloses the regular pattern (e.g., trench pattern T) extends across substantially the entire coil 103 and has a first average pitch in a first region (e.g., average pitch of pitch of pattern of trench T on the left of coil portion 103 in Fig. 5) of the coil and a different second average pitch in a different second region (e.g., average pitch of pattern of trench T on the right of coil portion 103 has a different average pitch) of the coil.
Regarding claim 17, Kim discloses the regular pattern (e.g., pattern of trench T, Fig. 5) comprises a pattern of substantially parallel grooves extending across at least a plurality of adjacent loops in the plurality of substantially concentric loops.
Regarding claim 18, Kim discloses each loop (e.g., loop of coil 103, Fig. 3 and 5) comprises a plurality of substantially concentric metal layers substantially concentric with at least one soft magnetic layer (magnetic layer 101 in between coil loop, see Fig. 3, Paragraph 0042).
Regarding claim 20, Kim discloses that for each loop, the regular pattern extends along a first direction making an angle Ɵ (e.g., trench pattern can be on the curve portion of the loop of coil 103 and therefore the pattern will make an angle with the curved loop) with a longitudinal direction of the loop, Ɵ varying along the longitudinal direction of the loop (see Paragraph 0051).
Allowable Subject Matter
Claims 1, 3-5, 10, 13 and 14 are allowed.
Reason for allowable subject matter:
Claims 1 and 10 recite, inter alia, 
at least one of the opposing longitudinal edge surfaces of first layer and
second layer comprises a regular pattern extending substantially laterally across the edge surface, the regular patterns of the edge surfaces of at least a plurality of adjacent loops in the plurality of substantially concentric loops being substantially aligned with each other across substantially the entire coil.

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.

Response to Argument

Applicant's amendment with respect to claim 15 has been considered but is not persuasive and does not make the claim allowable. Regarding claim 15, Kim discloses a coil (e.g., 103, Fig. 5) comprising a plurality of substantially concentric loops. Each loop comprising an edge surface substantially perpendicular to an adjacent loop and comprising a regular pattern (e.g., trench pattern T) extending substantially laterally across the edge surface. The regular patterns (trench pattern T) of the edge surfaces of at least a plurality of adjacent loops substantially aligned with each other and extending across substantially the entire coil (see annotated Figure 5 below).

    PNG
    media_image1.png
    658
    668
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837           




/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837